DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 04/01/2022, in which claims 1, 3, 8, 14, 17 and 19 were amended, claims 2 and 5 were cancelled, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, claim 18 recites “The method of claim 17, further comprises etching the multi-layer structure with the remaining first and second photoresist layers after the first and second photolithography processes” however claim 17 already recites “performing a single etching operation to pattern the multi-layer structure by using the photoresist stack with the stepped sidewall as a mask.” It is unclear whether the etching step in claim 18 is the same or different from the etching step recited in claim 17. It is unclear the etching step in claim 18 is performed before or after the etching step recited in claim 17. If the etching step in claim 18 is performed after the etching step recited in claim 17, there is no photoresist layer remained as shown in Fig. 2D thus the multi-layer structure cannot be patterned with the remaining first and second photoresist layers as required by claim 18. On the other hand, if the etching step in claim 18 is performed before the etching step recited in claim 17, then the multi-layer structure cannot be patterned by using the photoresist stack with the stepped sidewall as a mask because the photoresist stack would be removed during the etching step of claim 18.  Further still, there is no description in the specification that there are two etching operations performed on the multi-layer structure using the same remaining first and second photoresist layers or using the same photoresist stack with the stepped sidewall.
For the purpose of this Action, the limitation of claim 18 will be examined and interpreted as a duplicate limitation and thus claim 18 would be further rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Regarding claim 18, claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8 and 22 are rejected under 35 U.S.C. 103 as obvious over Arnold et al. (US Pub. 20110204523) in view of Hua et al. (US Pat. 5288660) and Shih et al. (US Pub. 20070178410).
Regarding claims 1, 8 and 22, Arnold et al. discloses in Fig. 7, Fig. 8, paragraph [0072]-[0075] a method of forming a semiconductor structure, comprising: 
forming a multi-layer structure [8-190, 8-180, 8-170 and 8-160] over a substrate [Fig. 7, Fig. 8A]; 
forming a photoresist stack [8-200 and 8-210] on the multi-layer structure [8-190, 8-180, 8-170 and 8-160], the photoresist stack has a stepped sidewall [Fig. 8A]; and 
performing a single etching operation to pattern the multi-layer structure [8-190, 8-180, 8-170 and 8-160] by using the photoresist stack [8-200 and 8-210] with the stepped sidewall as a mask, such that a shape of the patterned multi-layer structure [8-190, 8-180, 8-170 and 8-160] is the same as a shape of the photoresist stack [8-200 and 8-210] with the stepped sidewall [Fig. 8A-8E][Per applicant’s definition of “a single etching operation” in paragraph [0039] of the original specification which states “the etching operation is performed in the same etching chamber or in the same etching stage, and such etching operation can be regarded as a single etching operation”, it appears if not it is obvious that the etching operation disclosed in Fig. 8A-8E of Arnold et al. is a single etching operation because Arnold et al. discloses in paragraph [0074] that all layers of the multi-layer structure are etched away in the same etching stage of anisotropic RIE. There is no disclosure of using multiple etching chambers for etching different layers of the multi-layer structure thus it appears that the etching of all layers of the multi-layer structure is performed in the same RIE chamber. Besides, it would also be obvious that all the layers are etched away in the same RIE chamber to avoid contaminations caused by transferring between different etching chambers as well as to reduce the process time by reducing the time for transferring between different etching chambers and reduce cost by avoiding using many process chambers.];
Arnold et al. fails to disclose
wherein forming the photoresist stack having a stepped sidewall comprises forming steps in a sequential order of: 
forming a first photoresist material on the multi-layer structure; 
forming a second photoresist material on the first photoresist material; 
performing a first exposing step to the first and second photoresist materials; 
performing a first developing step to the first and second photoresist materials, so as to remove a portion of the second photoresist material; 
performing a second exposing step to the first and second photoresist materials; and 
performing a second developing step to the first and second photoresist materials, so as to simultaneously remove another portion of the second photoresist material and a portion of the first photoresist material;
wherein no etching step is present between the first exposure step and the second developing step;
wherein the photoresist pattern stack with the stepped sidewall is defined by a single photomask.
Hua et al. discloses in Fig. 4-Fig. 7, columns 4, lines 58-68, column 5
wherein forming the photoresist stack comprises forming steps in a sequential order of: 
forming a first photoresist material [76][Fig. 4]; 
forming a second photoresist material [78] on the first photoresist material [76][Fig. 4]; 
performing a first exposing step to the first and second photoresist materials [76 and 78][Fig. 5]; 
performing a first developing step to the first and second photoresist materials [76 and 78] so as to remove a portion of the second photoresist material [78][Fig. 6]; 
performing a second exposing step to the first and second photoresist materials [76 and 78][Fig. 6]; and 
performing a second developing step to the first and second photoresist materials [76 and 78] so as to remove a portion of the first photoresist material [76]; [Fig. 7];
wherein no etching step is present between the first exposure step and the second developing step.
Hua et al. fails to disclose 
performing the second developing step to the first and second photoresist materials, so as to simultaneously remove another portion of the second photoresist material and the portion of the first photoresist material and therefore form the photoresist stack with a stepped sidewall.
Shin et al. discloses in Fig. 3A-3B, paragraph [0023]
performing a developing step to the first and second photoresist materials [140 and 120] so as to simultaneously remove so as to remove another portion [142] of the second photoresist material [140] and the portion [122] of the first photoresist material [120] to form a dual damascene pattern in the first and second photoresist material and therefore form the photoresist stack with a stepped sidewall;
Consequently, the combination of Hua et al. and Shin et al. would result to “performing the second developing step to the first and second photoresist materials, so as to simultaneously remove another portion of the second photoresist material and the portion of the first photoresist material.”
Shin further discloses in 
wherein the photoresist pattern stack with the stepped sidewall is defined by a single photomask.
Shin et al. further suggests that the portion [144] of the second photoresist material [140] can be exposed/developed using the same mask for exposing/developing the portion [122] of the first photoresist material [120].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hua et al. and Shin et al. into the method of Arnold et al. to include wherein forming the photoresist stack comprises forming steps in a sequential order of: forming a first photoresist material on the multi-layer structure; forming a second photoresist material on the first photoresist material; performing a first exposing step to the first and second photoresist materials; performing a first developing step to the first and second photoresist materials, so as to remove a portion of the second photoresist material; performing a second exposing step to the first and second photoresist materials; and performing a second developing step to the first and second photoresist materials, so as to simultaneously remove another portion of the second photoresist material and a portion of the first photoresist material; wherein no etching step is present between the first exposure step and the second developing step; wherein the photoresist pattern stack with the stepped sidewall is defined by a single photomask. The ordinary artisan would have been motivated to modify Arnold et al. in the above manner for the purpose of providing suitable method including suitable sequential order for forming the photoresist stack comprises forming steps; providing multilayer mask for patterning differnt photoresist layers so that manufacture cost is reduced by reducing the required number of masks and misalignment between different mask layers is reduced or eliminated. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 3, Arnold et al. discloses in Fig. 8A 
wherein the multi-layer structure [8-190, 8-180, 8-170 and 8-160] comprises etching stop layers [8-190 and 8-170] and insulating layers [8-180 and 8-160] alternately arranged

Regarding claim 4, Arnold et al. discloses in paragraph [0057], [0068], [0073] wherein the first photoresist material is different from the second photoresist material.
Hua et al. and Shin et al. also discloses 
wherein the first photoresist material is different from the second photoresist material [paragraph [0017] of Shin et al., column 5 of Hua et al.]. 

Regarding claims 6 and 7, Arnold et al. discloses in Fig. 8A-8I, paragraph [0075] 
wherein two photoresist stacks are arranged side by side on the multi-layer structure, and an opening pattern between the two photoresist stacks defines a damascene structure;
wherein two photoresist stacks are arrange side by side on the multi-layer structure, and an opening pattern between the two photoresist stacks defines a redistribution layer structure.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US Pub. 20110204523) in view of Hua et al. (US Pat. 5288660) and Shih et al. (US Pub. 20070178410) as applied to claim 1 above and further in view of Colburn et al. (US Pub. 20070148598) and Nguyen et al. (US Pat. 5936707).
Regarding claims 9-10, Arnold et al. fails to disclose 
wherein the photomask comprises: a mask substrate having a reference transmittance; a first mask pattern over the mask substrate and having a first transmittance; and a second mask pattern over the first mask pattern and having a second transmittance less than the first transmittance;
wherein the second transmittance is less than about 10% of the reference transmittance, and the first transmittance is between about 15% and about 90% of the reference transmittance;
wherein the photomask further comprises a third mask pattern over the second mask pattern and having a third transmittance less than the second transmittance.
wherein the third transmittance is less than about 10% of the reference transmittance, the second transmittance is between about 15% and about 50% of the reference transmittance, and the first transmittance is between about 55% and about 90% of the reference transmittance.
Shin et al. suggests in Fig. 3A-3B that 
wherein the photoresist pattern stack with the stepped sidewall is defined by a single photomask.
Colburn et al. discloses in Fig. 6a-6b, paragraph [0052]-[0054], [0059]-[0060]
wherein the photoresist pattern [6-200] with the stepped sidewall is defined by a single photomask [6-140];
wherein the photomask [6-140] comprises: a mask substrate having a reference transmittance; a first mask pattern over the mask substrate and having a first transmittance; and a second mask pattern over the first mask pattern and having a second transmittance less than the first transmittance;
wherein the second transmittance [0%] is less than about 10% of the reference transmittance [100%], and the first transmittance [30%] is between about 15% and about 90% of the reference transmittance [100%];
wherein the photomask [6-140] further comprises a third mask pattern over the second mask pattern and having a third transmittance less than the second transmittance [Fig. 6b].
Nguyen et al. discloses in Fig. 5, Fig. 12a and Fig. 13, column 7, lines 60-67, column 8, lines 6-12, column 9, column 13, lines 33-38
wherein the photoresist pattern [102] with the stepped sidewall is defined by a single photomask;
wherein the photomask comprises: a mask substrate [78] or [92] having a reference transmittance; a first mask pattern [76] or [94] over the mask substrate [78] or [92] and having a first transmittance; and a second mask pattern [74] or [96] over the first mask pattern [76] or [94] and having a second transmittance less than the first transmittance;
wherein the second transmittance [0%] is less than about 10% of the reference transmittance [100%], and the first transmittance [30%] is between about 15% and about 90% of the reference transmittance [100%][Fig. 5, Fig. 13, column 8, lines 4-12, column 9];
wherein the photomask further comprises a third mask pattern [72] over the second mask pattern [74] and having a third transmittance [0%] less than the second transmittance [Fig. 12a, column 8, lines 4-10, column 9];
wherein the third transmittance [0%] is less than about 10% of the reference transmittance; the second transmittance is between about 15% and about 50% of the reference transmittance, and the first transmittance is between about 55% and about 90% of the reference transmittance. 
Nguyen et al. discloses in column 9, lines 12-15, 34-35 that “[e]ach of the plurality of second transmission level films 74 and 76 producing transmitted light at one of a plurality of second intensities greater than the first intensity and less than the third intensity” and “[l]ight is then transmitted through the reticle at four intensities (and phases).” Thus, Nguyen et al. discloses the second transmittance is different from the first transmittance. Nguyen discloses in column 4, lines 44-55, column 8, lines 4-6 that a partially transmitting film has a transmittance between about 10% and about 90% of the reference transmittance. Nguyen suggests in Fig. 13 that the transmissions of mask patterns of the photomask is increased in direction toward the mask substrate. Consequently, Nguyen suggests each of the first and second transmittance is between about 10% and about 90% of the reference transmittance and the first transmittance is greater than the second transmittance. Further, it would have been obvious to modify Nguyen to provide “the second transmittance is between about 15% and about 50% of the reference transmittance, and the first transmittance is between about 55% and about 90% of the reference transmittance”. The ordinary artisan would have been motivated to modify Nguyen in the manner set forth above for at least the purpose of optimization and routine experimentation to form a desired photoresist patterns. The claimed ranges are merely optimizations, and as such are not patentable over the prior art.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Colburn et al., Nguyen et al. and Shin et al. into the method of Arnold et al. to include wherein the photoresist stack with the stepped sidewall is defined by a single photomask; wherein the photomask comprises: a mask substrate having a reference transmittance; a first mask pattern over the mask substrate and having a first transmittance; and a second mask pattern over the first mask pattern and having a second transmittance less than the first transmittance; wherein the second transmittance is less than about 10% of the reference transmittance, and the first transmittance is between about 15% and about 90% of the reference transmittance; wherein the photomask further comprises a third mask pattern over the second mask pattern and having a third transmittance less than the second transmittance; wherein the third transmittance is less than about 10% of the reference transmittance, the second transmittance is between about 15% and about 50% of the reference transmittance, and the first transmittance is between about 55% and about 90% of the reference transmittance. The ordinary artisan would have been motivated to modify Arnold et al. in the above manner for the purpose of providing multilevel reticle having plurality of distinct transparency regions to form multiple photoresist patterns, to improve the resolution in transmitted light intensities, to reduce constructive interference between adjacently illuminated areas of photoresist and to reduce errors caused by diffraction and to simplify the lithography process for forming photoresist pattern having steps and to improve photomask alignment [column 1, lines 14-16, column 3, lines 20-25, column 4, column 7 of Nguyen et al., paragraph [0006] of Qiu et al. and paragraph [0054] and paragraph [0059] of Colburn et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US Pub. 20110204523) in view of Hua et al. (US Pat. 5288660) and Shih et al. (US Pub. 20070178410) and Colburn et al. (US Pub. 20070148598). 
Regarding claims 14-16, Arnold et al. discloses in Fig. 7, Fig. 8A-8I, a method of forming a semiconductor structure, comprising: 
forming a first photoresist layer [7-200] or [8-200] on a substrate [Fig. 7, Fig. 8A];
forming a second photoresist layer [7-210] or [8-210] on the first photoresist layer [7-200] or [8-200][Fig. 7, Fig. 8A]; 
patterning the first photoresist layer [7-200] or [8-200] and the second photoresist layer [7-210] or [8-210] therefore form a photoresist stack [8-200 and 8-210] with a stepped sidewall [Fig. 8A];
performing a single etching operation to pattern the multi-layer structure [8-190, 8-180, 8-170 and 8-160] by using the photoresist stack [8-200 and 8-210] with the stepped sidewall as a mask, such that a shape of the patterned multi-layer structure [8-190, 8-180, 8-170 and 8-160] is the same as a shape of the photoresist stack [8-200 and 8-210] with the stepped sidewall [Fig. 8A-8E][Per applicant’s definition of “a single etching operation” in paragraph [0039] of the original specification which states “the etching operation is performed in the same etching chamber or in the same etching stage, and such etching operation can be regarded as a single etching operation”, it appears if not it is obvious that the etching operation disclosed in Fig. 8A-8E of Arnold et al. is a single etching operation because Arnold et al. discloses in paragraph [0074] that all layers of the multi-layer structure are etched away in the same etching stage of anisotropic RIE. There is no disclosure of using multiple etching chambers for etching different layers of the multi-layer structure thus it appears that the etching of all layers of the multi-layer structure is performed in the same RIE chamber. Besides, it would also be obvious that all the layers are etched away in the same RIE chamber to avoid contaminations caused by transferring between different etching chambers as well as to reduce the process time by reducing the time for transferring between different etching chambers and reduce cost by avoiding using many process chambers].
Arnold et al. fails to disclose in embodiment of Figs. 8
forming the first photoresist pattern in the first photoresist layer and the second photoresist pattern in the second photoresist layer comprising forming steps in a sequential order of:
exposing the first and second photoresist layers to a first light by using a photomask with a first exposure dose; 
developing the first and second photoresist layers with a first developer so as to remove a portion of the second photoresist layer; 
exposing the first and second photoresist layers to a second light by using the photomask with a second exposure dose different from the first exposure dose; and 
developing the first and second photoresist layers with a second developer so as to remove another portion of the second photoresist layer and a portion of the first photoresist layer;
wherein the first developer is the same as the second developer;
wherein the second exposure dose is higher than the first exposure dose.	
Hua et al. discloses in Fig. 4-Fig. 7, columns 4, lines 58-68, column 5
forming the first photoresist pattern [86] in the first photoresist layer [76] and the second photoresist pattern [90] in the second photoresist layer [78] comprising forming steps in a sequential order of:
exposing the first [76] and [78] second photoresist layers to a first light with a first exposure dose [Fig. 5]; 
developing the first and second photoresist layers [76 and 78] with a first developer so as to remove a portion of the second photoresist layer [78] [Fig. 6, column 5, lines 37-46]; 
exposing the first and second photoresist layers [76 and 78] to a second light with a second exposure dose different from the first exposure dose [Fig. 6, column 5, lines 13-18, 47-51]; and 
developing the first and second photoresist layers [76 and 78] with a second developer so as to remove a portion of the first photoresist layer [76][Fig. 7, column 55-66];
wherein the second exposure dose is higher than the first exposure dose [column 5, lines 16-18].	
Hua et al. fails to disclose 
developing the first and second photoresist layers with the second developer, so as to simultaneously remove another portion of the second photoresist layer and the portion of the first photoresist layer.
Shin et al. discloses in Fig. 3A-3B, paragraph [0023]
developing the first and second photoresist materials [140 and 120] with a developer so as to simultaneously remove another portion [142] of the second photoresist material [140] and the portion [122] of the first photoresist material [120] to form a dual damascene pattern in the first and second photoresist material;
Consequently, the combination of Hua et al. and Shin et al. would result to “developing the first and second photoresist layers with the second developer, so as to simultaneously remove another portion of the second photoresist layer and the portion of the first photoresist layer.”
Shin et al. also suggests that 
the first developer to remove the portion 144 is the same as the second developer to remove the portion 142 and 122.
Arnold et al. discloses in Figs. 2, Figs. 6, paragraph [0055]-[0057] that the first and second photoresist layers have different exposure doses and the second exposure dose is higher than the first exposure dose to obtain optimum image contrast involved in the image formation process and results in higher to pattern quality and the same developer can be used to developing the first and second photoresist layers to form the first and second photoresist patterns. 
Thus, the combination of Hua et al., Shin et al. and Arnold et al. result to “a second exposure dose different from the first exposure dose”; “the second exposure dose is higher than the first exposure dose” and “the first developer is the same as the second developer.”
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hua et al. and Shin et al. into the method of Arnold et al. to include forming the first photoresist pattern in the first photoresist layer and the second photoresist pattern in the second photoresist layer comprising forming steps in a sequential order of: exposing the first and second photoresist layers to a first light by using a photomask with a first exposure dose; developing the first and second photoresist layers with a first developer so as to remove a portion of the second photoresist layer; exposing the first and second photoresist layers to a second light by using the photomask with a second exposure dose different from the first exposure dose; and developing the first and second photoresist layers with a second developer so as to simultaneously remove another portion of the second photoresist layer and a portion of the first photoresist layer; wherein the first developer is the same as the second developer; wherein the second exposure dose is higher than the first exposure dose. The ordinary artisan would have been motivated to modify Arnold et al. in the above manner for the purpose of providing suitable method including suitable sequential order for forming the photoresist stack comprises forming steps. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Arnold et al. and Hua et al. fails to disclose 
exposing the first and second photoresist layers to a first light by using a photormask
exposing the first and second photoresist layers to the second light by using the photomask.
Shin et al. suggests that the portion [144] of the second photoresist material [140] can be exposed/developed using the same mask for exposing/developing the portion [122] of the first photoresist material [120].
Colburn et al. discloses in Fig. 6a-6b, paragraph [0052]-[0054], [0059]-[0060]
a single photomask [6-140] is used to form different photoresist pattern [6-200] in a photoresist stack.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Colburn et al., and Shin et al. into the method of Arnold et al. to include exposing the first and second photoresist layers to a first light by using a photormask; exposing the first and second photoresist layers to the second light by using the photomask. The ordinary artisan would have been motivated to modify Arnold et al. in the above manner for the purpose of providing multilevel reticle having plurality of distinct transparency regions to form multiple photoresist patterns, and to simplify the lithography process for forming photoresist pattern having steps and to improve photomask alignment [paragraph [0054] and paragraph [0059] of Colburn et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (US Pat. 6350674) in view of Hua et al. (US Pat. 5288660) and Shih et al. (US Pub. 20070178410) and Colburn et al. (US Pub. 20070148598).
Regarding claims 17-20, Okamura discloses in Fig. 7-Fig. 13 columns 5-7 a method of forming a semiconductor structure, comprising: 
providing a substrate having a multi-layer structure [50], a first photoresist layer [60] and a second photoresist layer [64] sequentially formed thereon; 
transferring a first opening pattern [62] to the first photoresist layer [60], and transferring a second opening pattern [66] to the second photoresist layer [64] therefore form a photoresist stack [R] with a stepped sidewall [Fig. 8];
performing a single etching operation to pattern the multi-layer structure [50] by using the photoresist stack [R] with the stepped sidewall as a mask, such that a shape of the patterned multi-layer structure [50] is the same as a shape of the photoresist stack [R] with the stepped sidewall [Fig. 8-12][Per applicant’s definition of “a single etching operation” in paragraph [0039] of the original specification which states “the etching operation is performed in the same etching chamber or in the same etching stage, and such etching operation can be regarded as a single etching operation”, it appears that the etching operation disclosed in Fig. 8-12 of Okamura is a single etching operation because Okamura discloses in column 6, lines 18-21 that “[t]he resist layer R and insulation layer 50 are then simultaneously etched to transfer the shape of stepped opening H in resist layer R into the insulation layer 50 and form a stepped trench 80 as shown in FIG. 12”. Therefore, all layers of the multi-layer structure are etched away in the same etching stage. Okamura discloses in column 7, lines 1-5 “The preferred method of simultaneously etching insulation layer 50 and resist layer R is a dry etching technique. Using a dry etching technique enables the etching rate of the insulation layer 50 to be controlled independently of the etching rate of the resist layer R by adjusting the etching conditions (e.g., the etchant, plasma density, pressure, and temperature). Dry etching also enables this first etching step and a second etching step further described below to be accomplished in the same etching chamber.”];
etching the multi-layer structure [50] with the remaining first and second photoresist layers [60 and 64] after photolithography processes [Fig. 8, Fig. 12];
wherein two photoresist stacks [R] are arrange side by side on the multi-layer structure [50], and an opening pattern [H] between the two photoresist stacks [R] defines a damascene structure or a redistribution layer structure [Fig. 8, Fig. 12-13].
Okamura fails to disclose 
transferring the first opening pattern to the first photoresist layer, and transferring the second opening pattern to the second photoresist layer comprising:
after providing the substrate, performing a first photolithography process by using a photomask, so as to transfer a first opening pattern of a first mask to the second photoresist layer;
after performing the first photolithography process, performing a second photolithography process by using the photomask, so as to simultaneously transfer the first opening pattern of the first mask to the first photoresist layer, and transfer a second opening pattern of a second mask to the second photoresist.
Hua et al. discloses 
transferring the first opening pattern to the first photoresist layer comprising:
after providing the substrate, performing a first photolithography process by using a photomask [80], so as to transfer a first opening pattern [86] of a first mask [80] to the second photoresist layer [78];
after performing the first photolithography process, performing a second photolithography process, so as to transfer the first opening pattern [90] of the first mask to the first photoresist layer [76].
Shin et al. discloses in Fig. 3A-3B, paragraph [0023]
transferring the second opening pattern to the second photoresist layer comprising:
performing a photolithography process, so as to simultaneously transfer the first opening pattern of the first mask [340] to the first photoresist layer [76] and transfer a second opening pattern of a second mask [360] to the second photoresist [140] to form a dual damascene pattern in the first and second photoresist material.
Shin et al. further suggests that the first opening pattern [144] formed in the second photoresist material [140] using the same photomask for forming the opening pattern [122] in the first photoresist material [120].
Consequently, the combination of Hua et al. and Shin et al. results to “performing a first photolithography process by using a photomask, so as to transfer a first opening pattern of a first mask to the second photoresist layer; after performing the first photolithography process, performing a second photolithography process by using the photomask, so as to transfer the first opening pattern of the first mask to the first photoresist layer, and simultaneously transfer a second opening pattern of a second mask to the second photoresist.”
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Shin et al. and Hua et al. into the method of Okamura to include transferring the first opening pattern to the first photoresist layer, and transferring the second opening pattern to the second photoresist layer comprising: after providing the substrate, performing a first photolithography process by using a photomask, so as to transfer a first opening pattern of a first mask to the second photoresist layer; after performing the first photolithography process, performing a second photolithography process by using the photomask, so as to simultaneously transfer the first opening pattern of the first mask to the first photoresist layer, and transfer a second opening pattern of a second mask to the second photoresist. The ordinary artisan would have been motivated to modify Okamura in the above manner for the purpose of providing suitable method for forming photoresist pattern having steps; providing a single photomask for forming the first photoresist pattern and the second photoresist pattern to reduce the number of mask, to simplify the equipment and to alleviate the alignment issue [paragraph [0004] of Shih et al.] Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Okamura and Hua et al. fails to disclose 
wherein the photomask comprises: 
a mask substrate; 
a first mask over the mask substrate and having a first transmittance; and 
a second mask over the first mask and having a second transmittance different from the first transmittance, wherein a width of the second opening pattern of the second mask is smaller than a width of the first opening pattern of the first mask;
wherein the second transmittance is less than about 10% of a reference transmittance of the mask substrate, and the first transmittance is between about 15% and about 90% of the reference transmittance.
Shih et al. discloses in Fig. 2A-2B, Fig. 3A-3B
wherein the photomask comprises: 
a mask substrate [220] or [320]; 
a first mask [240] or [340] over the mask substrate [220] or [320] and having a first transmittance; and 
a second mask [260] or [360] over the first mask [240] or [340] and having a second transmittance different from the first transmittance, wherein a width of the second opening pattern of the second mask [260] or [360] is greater than a width of the first opening pattern of the first mask [240] or [340].
Colburn et al. discloses in Fig. 6a-6b, paragraph [0052]-[0054], [0059]-[0060]
wherein the photomask [6-140] comprises:
a mask substrate; 
a first mask pattern over the mask substrate and having a first transmittance; and 
a second mask pattern over the first mask pattern and having a second transmittance less than the first transmittance, wherein a width of the second opening pattern of the second mask is greater than a width of the first opening pattern of the first mask;
wherein the second transmittance [0%] is less than about 10% of a reference transmittance [100%] of the mask substrate, and the first transmittance [30%] is between about 15% and about 90% of the reference transmittance [100%].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Shih et al. and Colburn et al. into the method of Okamura to include wherein the photomask comprises: a mask substrate; a first mask over the mask substrate and having a first transmittance; and a second mask over the first mask and having a second transmittance different from the first transmittance, wherein a width of the second opening pattern of the second mask is smaller than a width of the first opening pattern of the first mask; wherein the second transmittance is less than about 10% of a reference transmittance of the mask substrate, and the first transmittance is between about 15% and about 90% of the reference transmittance. The ordinary artisan would have been motivated to modify Okamura, in the above manner for the purpose of providing a single photomask for forming the first photoresist pattern and the second photoresist pattern to reduce the number of mask, to simplify the equipment and to alleviate the alignment issue [paragraph [0004] of Shih et al.]; providing multilevel reticle having plurality of distinct transparency regions to form multiple photoresist patterns, and to simplify the lithography process for forming photoresist pattern having steps and to improve photomask alignment [paragraph [0054] and paragraph [0059] of Colburn et al.].

Claim 21 is rejected under 35 U.S.C. 103 as obvious over Arnold et al. (US Pub. 20110204523) in view of Hua et al. (US Pat. 5288660) and Shih et al. (US Pub. 20070178410) as applied to claim 1 above and further in view of Colburn et al. (US Pat. 7579137).
Regarding claim 21, Arnold and Hua disclose 
wherein the first photoresist material has a first exposure threshold, the second photoresist material has a second exposure threshold [each of photoresist layer inherently has an exposure threshold].
Arnold and Hua et al. fails to disclose 
the first exposure threshold is higher than the second exposure threshold.
However, Hua et al. discloses that the first photoresist and the second photoresist have different optical properties and have different exposure threshold. One of ordinary skill in the art would have recognized the finite number of predictable solutions for respective relationship between the first exposure threshold and the second exposure threshold: the first exposure threshold is equal to or less than or greater than the second exposure threshold. Absent unexpected results, it would have been obvious to try different relationship to yield a composite photoresist suitable for forming photoresist pattern having steps so that the first photoresist is intact when the second photoresist is developed. 
For further support, Colburn et al. is cited. 
Colburn et al. discloses in column 3, lines 23-32, column 4, lines 9-11, 48-54
the first exposure threshold is lower or higher than the second exposure threshold.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Colburn et al. into the method of Arnold and Hua et al. to include the first exposure threshold is higher than the second exposure threshold. The ordinary artisan would have been motivated to modify Arnold and Hua et al. in the above manner for the purpose of providing suitable relationship between the first exposure threshold and the second exposure threshold to obtain photoresist pattern having steps. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6-22 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument that “the combination of separate steps of Hua and Shin is inappropriate since the claimed feature is directed to "one development step (e.g., second developing step) to simultaneously remove (I) another portion of the second photoresist material and (2) a portion of the first photoresist material. Other citations fail to cure the deficiency of Hua and Shin,” the argument is a mere statement without pointing out the supposed errors in the examiner's action (by i.e explaining for the record that why the combination of separate steps of Hua and Shin is inappropriate). As states in the rejection above, Hua discloses performing a second developing step to the first and second photoresist materials [76 and 78] so as to remove a portion of the first photoresist material [76]; [Fig. 7]. Hua et al. fails to disclose “performing the second developing step to the first and second photoresist materials, so as to simultaneously remove another portion of the second photoresist material and the portion of the first photoresist material and therefore form the photoresist stack with a stepped sidewall”. Shin et al. discloses in Fig. 3A-3B, paragraph [0023] a developing step to remove another portion of the second photoresist material also remove portion of the first photoresist material. Thus, Shin suggests in Fig. 3A-3B, performing a developing step to the first and second photoresist materials [140 and 120] so as to simultaneously remove so as to remove another portion [142] of the second photoresist material [140] and the portion [122] of the first photoresist material [120] to form a dual damascene pattern in the first and second photoresist material and therefore form the photoresist stack with a stepped sidewall. Using replacing the developing step disclosed by Shin as the second developing step disclosed by Hua would result to “performing the second developing step to the first and second photoresist materials, so as to simultaneously remove another portion of the second photoresist material and the portion of the first photoresist material.”  
Regarding Applicant’s arguments that “none of citations to disclose performing a single etching operation to transform the shape of the stepped photoresist stack to the underlying substrate”, Examiner respectfully disagrees because as stated above, per applicant’s definition of “a single etching operation” in paragraph [0039] of the original specification which states “the etching operation is performed in the same etching chamber or in the same etching stage, and such etching operation can be regarded as a single etching operation”, it appears if not it is obvious that the etching operation disclosed in Fig. 8A-8E of Arnold et al. is a single etching operation because Arnold et al. discloses in paragraph [0074] that all layers of the multi-layer structure are etched away in the same etching stage of anisotropic RIE. There is no disclosure of using multiple etching chambers for etching different layers of the multi-layer structure thus it appears that the etching of all layers of the multi-layer structure is performed in the same RIE chamber. Besides, it would also be obvious that all the layers are etched away in the same RIE chamber to avoid contaminations caused by transferring between different etching chambers as well as to reduce the process time by reducing the time for transferring between different etching chambers and reduce cost by avoiding using many process chambers. 
In addition, it appears that the etching operation disclosed in Fig. 8-12 of Okamura is a single etching operation because Okamura discloses in column 6, lines 18-21 that “[t]he resist layer R and insulation layer 50 are then simultaneously etched to transfer the shape of stepped opening H in resist layer R into the insulation layer 50 and form a stepped trench 80 as shown in FIG. 12”. Therefore, all layers of the multi-layer structure are etched away in the same etching stage. Okamura discloses in column 7, lines 1-5 “The preferred method of simultaneously etching insulation layer 50 and resist layer R is a dry etching technique. Using a dry etching technique enables the etching rate of the insulation layer 50 to be controlled independently of the etching rate of the resist layer R by adjusting the etching conditions (e.g., the etchant, plasma density, pressure, and temperature). Dry etching also enables this first etching step and a second etching step further described below to be accomplished in the same etching chamber.”
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822